Citation Nr: 0216504	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for dysentery.  

2.  Entitlement to service connection for beriberi.  

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the arms and legs.  

5.  Entitlement to service connection for arthritis, claimed 
as rheumatism and lumbar pain.  

6.  Entitlement to service connection for chronic bronchitis, 
claimed as difficulty breathing.  

7.  Entitlement to service connection for diarrhea.  

8.  Entitlement to service connection for fever.

9.  Entitlement to service connection for colds.  

10.  Entitlement to an initial compensable disability rating 
for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1942 to July 1945.  He also had subsequent service with the 
Regular Philippine Army from July 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of record showing current 
dysentery that is related to the veteran's period of 
recognized service.  

3.  There is no competent evidence showing that the veteran 
currently has beriberi.  

4.  There is no competent evidence showing that the veteran 
currently has heart disease.

5.  There is no competent, probative evidence of record 
showing current peripheral neuropathy that is related to the 
veteran's period of recognized service.    

6.  There is no competent evidence of record showing current 
arthritis that is related to the veteran's period of 
recognized service.  

7.  There is no competent evidence of record showing current 
chronic bronchitis related to the veteran's period of 
recognized service.    

8.  There is no competent evidence of record showing current 
chronic disability from diarrhea that is related to the 
veteran's period of recognized service.  

9.  There is no competent evidence showing that the veteran 
currently has chronic disability from or associated with 
fever.

10.  There is no competent evidence of record showing current 
chronic disability from colds that is related to the 
veteran's period of recognized service.    

11.  Current physical examination and private medical 
evidence of record is negative for malaria as active disease 
or for chronic residual of malaria.    



CONCLUSIONS OF LAW

1.  Service connection for dysentery is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Service connection for beriberi is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Service connection for heart disease is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Service connection for peripheral neuropathy, claimed as 
numbness of the arms and legs, is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  Service connection for arthritis, claimed as rheumatism 
and lumbar pain, is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

6.  Service connection for chronic bronchitis, claimed as 
difficulty breathing, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

7.  Service connection for diarrhea is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

8.  Service connection for fever is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

9.  Service connection for colds is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

10.  The criteria for an initial compensable disability 
rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6304 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2000 rating decision and June 2000 statement of the 
case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Also, in a February 2000 letter, 
the RO offered the veteran general advice as to the legal 
requirements for service connection and the types of evidence 
needed to adjudicate the claim.  The Board notes that the 
veteran was not represented until the September 2000 
appointment of his current representative.  In addition, in a 
November 2001 letter, the RO explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize the release of any 
additional medical or other evidence relevant to the appeal.  
A December 2001 statement from the veteran was not responsive 
to this request.  Accordingly, the Board finds that the RO 
has afforded the veteran all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, review of the claims 
folder reveals no allegation or indication that the veteran 
has pertinent VA treatment records outstanding.  The veteran 
has submitted some private medical evidence.  The Board notes 
that, with his January 2000 claim form, he included a release 
of medical information for several physicians he indicated 
treated him for various disorders from the 1960s to the 
1990s.  However, the completed release did not include a 
complete address for each physician or more specific dates of 
treatment.  In the November 2001 letter, the RO asked the 
veteran to complete a separate release for each treating 
physician or facility and advised the veteran that he had to 
provide enough information to be able to request records.  
The veteran did not respond to the request.  Otherwise, the 
RO secured the relevant medical examination relating to the 
veteran's malaria claim.  The Board finds that the evidence 
of record is sufficient to decide the appeal with respect to 
the multiple service connection claims.  38 U.S.C.A. § 
5103A(d).  Accordingly, the Board finds that the duty to 
assist is satisfied.  38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis, arteriosclerosis, and 
cardiovascular-renal disease).  

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing diseases 
including beriberi and peripheral neuropathy).

Also, specified tropical diseases, and disorders resulting 
from therapy or preventatives therefor, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifest to a compensable degree within one year 
after service, or at a time when standard or accepted 
treatises indicate that the incubation period commenced 
during service.  38 U.S.C.A. § 1112(a)(2); 38 C.F.R. § 
3.307(a)(4); see 38 U.S.C.A. § 1101(4) and 38 C.F.R. § 
3.309(b) (listing diseases, including dysentery).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board finds that there is no basis for 
awarding service connection for any disorder on a presumptive 
basis.  Specifically, there is no evidence of applicable 
types of heart disease or arthritis to a compensable degree 
within one year after the veteran's recognized service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
Similarly, there is no evidence of dysentery to a compensable 
degree within the requisite period.  38 U.S.C.A. § 
1112(a)(2); 38 C.F.R. § 3.307(a)(4).  With respect to 
beriberi and peripheral neuropathy, there is no evidence that 
the veteran was a prisoner of war for purposes of applying 
the presumption.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.307(a)(5). 

Considering service connection on a direct basis, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims.  First, the primary requirement for a 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply no 
competent evidence showing a current diagnosis of beriberi, 
heart disease, or chronic disability from or associated with 
fever.  Because a determination as to proper medical 
diagnosis of a disability requires medical expertise and 
training, the veteran's personal assertion that he currently 
has beriberi or heart disease is insufficient to establish a 
current disability as required.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.   

A medical statement received in July 1999 from A. Tacandong, 
M.D., refers to current complaints of easy fatigability with 
generalized body malaise, shortness of breathing (sic), and 
ankle joint pains with edema.  It was noted that the 
fatigability and shortness of breath had existed for a few 
years and that the ankle pain with edema was noted in 
service.  The statement further reveals current diagnoses of 
peripheral neuritis and chronic bronchitis.  A February 2000 
statement from Dr. Tacandong indicates that the veteran 
currently had swelling with numbness of the knees, colds, and 
body malaise and lumbar pain.  She also noted that the 
veteran previously had dysentery, diarrhea, chronic 
bronchitis, post-traumatic neuropathy, and peripheral 
neuritis, with relapses or recurrences from 1992 to 1996 up 
to the present.  The Board will assume, without deciding, 
that these statements, taken together, demonstrate current 
disability for the claimed dysentery, peripheral neuropathy, 
arthritis, chronic bronchitis, diarrhea, and colds.  

However, service connection is still not in order because 
there is no competent evidence of record demonstrating a 
nexus between any of the disabilities at issue and the 
veteran's recognized service.  A claim for service connection 
requires competent evidence that relates the disability in 
question to service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Again, a 
determination as to etiology of a disability requires medical 
evidence, such that the veteran's lay opinion on the matter 
is not competent.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

Dr. Tacandong's July 1999 statement offers no opinion as to a 
relationship between chronic bronchitis and service.  In 
fact, the fatigability and shortness of breath were noted to 
have existed for only a few years.  Similarly, Dr. 
Tacandong's February 2000 statement refers to current 
complaints suggestive of arthritis with a prior history of 
dysentery, diarrhea, chronic bronchitis, post-traumatic 
neuropathy, and peripheral neuritis.  This statement, 
however, fails to in any way relate one or more of the 
disorders to the veteran's service. 

The Board notes that the July 1999 statement indicates that 
that the veteran had ankle pain and edema in service.  Such a 
statement is clearly based solely on the veteran's history.  
In fact, review of the available service and service medical 
records show no orthopedic, neurologic, or physiologic 
disorder other than a history of malaria at separation.  A 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  That is, the 
competent and probative evidence of record fails to establish 
the existence of current disability as alleged by the veteran 
that is related to service.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for dysentery, beriberi, heart disease, peripheral 
neuropathy, arthritis, chronic bronchitis, diarrhea, fever, 
and colds.     

Increased Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected malaria is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6304, malaria.  38 C.F.R. § 4.88b.  When malaria is 
present as active disease, a 100 percent disability rating is 
in order.      Thereafter, residuals such as liver or spleen 
damage are rated under the appropriate system.  See 38 C.F.R. 
§§ 4.114 (disabilities of the digestive system), 4.117 
(disabilities of the hemic and lymphatic system).  The Note 
to Code 6304 specifies that he diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.

The RO granted service connection on the basis of malaria 
documented in service medical records as well as a medical 
certificate received in July 1999 indicating that the veteran 
was treated for malaria in 1945.  The veteran generally 
alleges that he is in very poor health.  

The Board finds that the preponderance of the evidence is 
against a compensable disability rating for malaria.  
38 C.F.R. § 4.3.  First, the statements from Dr. Tacandong 
are negative for any finding of active malaria disease 
process or of residual of malaria.  Moreover, the report of 
the October 2000 VA examination shows no findings of current 
active malaria disease or any chronic residual.  The report 
shows that the examiner reviewed the claims folder for the 
examination.  The veteran's current complaints included 
dizziness, chest pain, shortness of breath.  However, 
physical examination of the abdomen was completely normal.  
The examiner also noted that there were no residuals of 
malnutrition.  Ultrasound of the abdomen showed hepatic cyst 
in the right lobe of the liver.  Otherwise, the study was 
normal, with no hepatomegaly or splenomegaly.  Laboratory 
testing was negative for malarial parasite.  The diagnosis 
was no residual of malaria.  Absent relapse confirmed by 
parasites in blood smears or medical evidence showing chronic 
residual of malaria, the Board finds no basis for awarding a 
compensable disability rating.  38 C.F.R. § 4.7.  


ORDER

Service connection for dysentery is denied.    

Service connection for beriberi is denied.    

Service connection for heart disease is denied.  

Service connection for peripheral neuropathy, claimed as 
numbness of the arms and legs, is denied.     

Service connection for arthritis, claimed as rheumatism and 
lumbar pain, is denied. 

Service connection for chronic bronchitis, claimed as 
difficulty breathing, is denied   

Service connection for diarrhea is denied.  

Service connection for fever is denied.  

Service connection for colds is denied. 

An initial compensable disability rating for malaria is 
denied.    




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

